

116 S2820 IS: Stadiums Operating under New Guidance Act
U.S. Senate
2019-11-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2820IN THE SENATE OF THE UNITED STATESNovember 7, 2019Mrs. Blackburn (for herself, Mr. Markey, and Mr. Alexander) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo direct the Secretary of Transportation, acting through the Administrator of the Federal Aviation
			 Administration, to revise section 91.145 of title 14, Code of Federal
			 Regulations, such that the term sporting does not limit the types of major events described in such section.
	
 1.Short titleThis Act may be cited as the Stadiums Operating under New Guidance Act or the SONG Act.
 2.Revision of section 91.145 of title 14, Code of Federal RegulationsNot later than one year after the enactment of this Act, the Secretary of Transportation, acting through the Administrator of the Federal Aviation Administration, shall revise section 91.145 of title 14, Code of Federal Regulations (or any successor regulation), such that the term sporting does not limit the types of major events described in such section.